PAUL 5. BRICKFIELD*t
pbrickfield@brickdontaw.com

JOSEPH R. DONAHUE’
jdonahue@brickdanlaw.com

 

NANCY J. SCAPPATICC]

Case 1:19-cr-00552-GHW Document 27 Filed 01/16/20 Page 1 of 2

NEW YORK OFFICE

SUITE 200

 

(994) 935-9705

A TT O RF WN £ ¥ §
nscappaticesPbrickdonlaw.com 70 GRAND AVENUE

RIVER EDGE, NEW JERSEY 07661
SANDRA CORA
seoira@brickdonlaw.com TELEPHONE (201) 488-7707
FACSIMILE (201) 488.9559
“CERTIFIED CRIMINAL TRIAL LAWYER - NEW JERSEY www. brickdonlaw.com

1 MEMBER OF NEW YORK BAR

January 16, 2020

Via ECF and Electronic Mail

Honorable Gregory H. Woods, U.S.DJ.
United States District Court

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Edward Shin
Case No.: 1:19-cr-00552-GHW

Dear Judge Woods:

I represent Edward Shin in the above-referenced matter which is scheduled for
a status conference before Your Honor on Thursday, January 23, 2020 at 10:00 a.m.

As I advised in my previous letters to Your Honor dated December 30, 2019, |
recently had two surgeries on my leg. I am still recovering from these surgeries. | am
requesting a two-week adjournment of the status conference to allow additional
recovery time.

I have spoken to Assistant U.S. Attorney Tara LaMorte and she has consented
to adjourning the status conference. The parties propose February 6, 2020 at 10:00
a.m. as the new date.

The parties have agreed that time between January 23, 2020 and February 6,
2020 will be excludable under the Speedy Trial Act because defense counsel, for the
reasons set forth herein, needs additional time to adequately prepare a defense and
to be prepared to attend the pretrial conference.

I have enclosed a proposed Order for Your Honor's review. In the event the
proposed date is not acceptable to the Court, please advise of the Court's preferred
date. Thank you.

PAUL 8B. BRICKFIELD fC.
219 WESTCHESTER AVENUE

PORT CHESTER, N.Y. 10573
Case 1:19-cr-00552-GHW Document 27 Filed 01/16/20 Page 2 of 2

Respectfully submitted,

DAN tes

Paul B. Brickfield
enc. (via electronic mail only)

cc: Assistant U.S. Attorney Tara LaMorte (via ECF and electronic mail w/ enc.)
Assistant U.S. Attorney Daniel Tracer (via ECF and electronic mail w/enc.)
